Case: 1:19-cv-00145-DAP Doc #: 177 Filed: 03/17/19 1 of 3. PageID #: 3785



                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,  )                          CASE NO. 1:19-cv-145
                               )
               Plaintiff,      )                          JUDGE DAN AARON POLSTER
                               )
          vs.                  )                          MAGISTRATE JUDGE THOMAS M.
                               )                          PARKER
SOUTH UNIVERSITY OF OHIO, LLC, )
et al.,                        )
                               )
               Defendants.     )

            RESPONSE AND RESERVATION OF RIGHTS OF
        BENEFIT ADMINISTRATIVE SYSTEMS, LLC REGARDING
 ORDER CONCERNING PAY STATUS OF DCEH HOLDINGS, LLC EMPLOYEES

             Benefit Administrative Systems, LLC (“BAS”), intervenor herein, through its

undersigned attorneys, respectfully submits this response and reservation of rights regarding

the Order Concerning Pay Status of DCEH Holdings, LLC Employees (the “Employee

Order”) [Docket No. 172], entered by the Court in this case on March 15, 2019. In support

hereof, BAS respectfully states as follows:

             1.         BAS is the third-party administrator for the employee welfare benefit plan (the

“Plan”) established by Dream Center Education Holdings LLC (“DCEH”). On December

19, 2018, shortly before the commencement of this receivership action, DCEH and BAS

entered into a certain Welfare Plan Services Agreement (the “Services Agreement”),

pursuant to which BAS agreed to administer the Plan for employees of DCEH and its related

entities, including medical and benefits.

             2.         The Services Agreement became effective on January 1, 2019.

             3.         Pursuant to the Services Agreement, BAS processes and administers claims

under the Plan and makes disbursements on account of employees’ processed claims with

funds provided by DCEH as plan sponsor. The Services Agreement requires DCEH to pay

certain fees to BAS in advance of providing services, and to fund disbursements for payment




34618179.2 03/17/2019
Case: 1:19-cv-00145-DAP Doc #: 177 Filed: 03/17/19 2 of 3. PageID #: 3786



of claims.

             4.         BAS has continued to provide services, including processing employee

medical claims, pursuant to the Services Agreement since the commencement of this case and

the entry of the Order Appointing Receiver (the “Receivership Order”) [Docket No. 8],

pursuant to which Mark E. Dottore was appointed as receiver (the “Receiver”).

Notwithstanding the foregoing, the Receiver has not paid BAS any fees for February, 2019 or

March, 2019, nor has he funded payment for any processed medical claims.

             5.         On February 14, 2019, shortly after learning of this action and entry of the

Receivership Order, counsel for BAS contacted counsel for the Receiver and advised of the

existence of the Services Agreement and the fact that BAS had not been paid.

Notwithstanding such communication, BAS still has not been paid and processed medical

claims have not been funded.

             6.         BAS has recently learned that some employees covered under the Plan may

actually be employed by entities that were sold, apparently on or about January 7, 2019, to

Studio Enterprise Manager, LLC (“Studio”) and Education Principle Foundation

(“Foundation”). As of the date of entry of the Receivership Order, BAS believes there may

have been as many as 2,400 covered employees under the Plan. While DCEH, and thus the

Receiver, remains obligated for all obligations under the Services Agreement, BAS is

working with Studio and Foundation to better understand which employees are employed by

entities subject to the Receivership Order.

             7.         Because BAS has not been paid, and processed claims remain unfunded, BAS

intends to file a motion for authority to terminate the Services Agreement and to compel the

Receiver to perform through the effective date of termination – specifically, to pay BAS its

fees and to fund processed medical claims, as expenses of operating the entities in

receivership. BAS expects to file such a motion soon, hopefully bolstered by additional




34618179.2 03/17/2019
Case: 1:19-cv-00145-DAP Doc #: 177 Filed: 03/17/19 3 of 3. PageID #: 3787



information obtained in light of its ongoing discussions with Studio and Foundation.

             8.         BAS believes the issues raised in the Employee Order may be addressed at

the upcoming hearing on March 18, 2019. Accordingly, BAS believes it is appropriate to

advise the Court that the Receiver’s obligations to employees extend beyond payment of

salaries and wages, but also include the provision of health and welfare benefits, including

paying BAS its fees under the Services Agreement and funding processed employee medical

claims. BAS hopes the Court will direct the Receiver to pay all such fee and expenses, which

have been incurred since he was appointed.

             9.         BAS respectfully reserves all other rights in connection with the Services

Agreement and this receivership action, including, without limitation, the right to supplement

and amend any pleading, and to seek any additional relief, as additional facts are learned.


                                             Respectfully Submitted,

                                             SAUL EWING ARNSTEIN & LEHR LLP

March 17, 2019                        By:    /s/ Aaron S. Applebaum___________________
                                             Aaron S. Applebaum, Esquire (pro hac vice)
                                             Centre Square West
                                             1500 Market Street, 38th Floor
                                             Philadelphia, PA 19102-2186
                                             Telephone: (215) 972-8582
                                             Facsimile: (215) 972-1817
                                             aaron.applebaum@saul.com

                                             Attorneys for Benefit Administrative Systems, LLC




34618179.2 03/17/2019
